Citation Nr: 1613537	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel







INTRODUCTION

The Veteran served with an Army National Guard unit from January 1963 to May 1966, with active duty for training (ACDUTRA) from March 1963 to August 1963 and in August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

In the August 2010 VA Form 9 and again in a January 2011 statement from his representative, the Veteran requested a hearing before a member of the Board.  In August 2011 he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2013 remand directed the RO to attempt to determine whether the Veteran was on ACDUTRA or INACDUTRA in March 1966.  The record reflects the RO attempted to ascertain personnel records.  The responses received from the service department (Missouri Army National Guard (ANG) and Oklahoma ANG) did not provide a clear indication as to whether the Veteran was on ACDUTRA or INACUTRA in March 1966.  Neither office seemed to have any personnel records pertaining to the Veteran.

However, as reflected in the September 2013 Board remand, there is evidence of record that indicates the Veteran suffered a back injury in February or March of 1966.  The record includes a buddy statement from L.W. as well as a medical statement from Dr. J.F.L. dated November 1966 which both indicate the Veteran suffered a back injury and was seeking treatment.  There are even contemporaneous records that strongly suggest that the injury occurred in some type of military operation/capacity.  For example, a May 1967 letter indicated that the Veteran had been experiencing back problems following a lifting injury involving a "casing", which the Board assumes is a shell casing.  In a February 2007 letter, Dr. R.F.M. states that he has treated the Veteran since the 1960's and recalls his treatment for a ruptured disc after heavy work in the military.

Thus, in viewing the evidence in the light most favorable to the Veteran, and with no clear evidence to the contrary, the Board finds that there is sufficient evidence that the Veteran injured his back during either a period of ACDUTRA or INACDUTRA in March 1966.  It is likewise accepted that that injury resulted in a herniated disc. 

A VA examination was performed in November 2010 which diagnosed the Veteran's back pain as lumbar intervertebral disc syndrome with degenerative arthritis.   The examiner did not offer a medical opinion as to a possible causal connection between the Veteran's back injury in 1966 to his present diagnosis.  The Board is unable to adjudicate this claim without a medical nexus opinion; and, therefore, another remand is necessary.

The Board's earlier remand included the direction that the AOJ obtain copies of the Veteran's Social Security Administration (SSA) records.  An October 2013 letter from the AOJ to the Veteran indicated that the efforts to obtain those records had been unsuccessful.  However, a review of the record fails to show that the AOJ received any response for a records request for the SSA.  There is also no indication the AOJ even made any attempt to contact the SSA.  On remand, the Veteran's records should again be requested from the SSA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).



Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2. Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded another examination of his low back.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar intervertebral disc syndrome with degenerative arthritis had onset during active service, was directly caused by his active service, or is otherwise related thereto.  The examiner should accept the Veteran's history of injuring his back while doing heavy lifting during a period of ACDUTRA, and that he suffered a herniated disc as a result of that injury.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




